DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kadoguchi et al (U.S. Pub #2013/0154084), in view of Hatano et al (U.S. Pub #2018/0145007), in view of Fuesser et al (U.S. Patent #5737186).
With respect to claim 1, Kadoguchi teaches an electronics apparatus comprising: 
a first power electronics module (Fig. 13, lower module 2; Paragraph 109) including a plurality of first transistors (Fig. 13, 10 and Paragraph 73); and 
a second power electronics module (Fig. 13, upper module 2) stacked on the first power electronics module, wherein the second power electronics module includes second transistors, 
Kadoguchi does not teach that the transistors of the first and second modules are diagonally offset from each other.
Hatano teaches a power electronics module, wherein the transistors of the module are diagonally offset from each other (Fig. 87B, Q11-Q13; and Paragraph 868 and 880).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to position the transistors of the first and second modules of Kadoguchi diagonally offset from each other as taught by Hatano in order to suppress an increase in thermal resistance in the module (Paragraph 880). 
Kadoguchi does not teach wherein the second transistors are staggered relative to the first transistors.  
Fuesser a stacked arrangement of heat producing semiconductor components (Fig. 1, components 3; Col 12-17), wherein the components of one of the stack are staggered relative to the components of another layer of the stack.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to position the second transistors of Kadoguchi to be staggered relative to the first transistors as taught by Fuesser in order to improve the cooling of the transistors (Col 3 Ln 5-10). 

With respect to claim 2, Fuesser teaches that the first transistors are disposed over the second transistors to avoid being directly vertically above the second transistors (Fig. 1, components 3). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to position the second transistors of Kadoguchi to avoid being directly above the first transistors as taught by Fuesser in order to improve the cooling of the transistors (Col 3 Ln 5-10). 
  
Claims 3-6, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kadoguchi, Hatano, and Fuesser, in view of Bennion et al (U.S. Pub #2013/0082377).
With respect to claim 3, Kadoguchi does not teach a gate drive device electrically connected to the first transistors and adjacent to the first transistors in a first view of the power electronics apparatus.  
Bennion teaches a gate drive device (Fig. 2-3, 148a and Paragraph 77) electrically connected to the first transistors and adjacent to the first transistors in a first view of the power electronics apparatus.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a gate drive device connected to the first transistors of Kadoguchi and adjacent to the first transistors as taught by Bennion in order to achieve the predictable result of controlling the transistors (Paragraph 77). 
With respect to claim 4, Bennion teaches that the gate drive device (Fig. 3, 148a) is uncovered by the first transistors (Fig. 2-3, 108) in the first view.  
With respect to claim 5, Kadoguchi does not teach a capacitor electrically connected to the first transistors and adjacent to the first transistors in the first view of the electronics apparatus.  
Bennion teaches a capacitor (Fig. 2-3, 148a and Paragraph 77) electrically connected to the first transistors and adjacent to the first transistors in a first view of the power electronics apparatus.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a capacitor connected to the first transistors of Kadoguchi and adjacent to the first transistors as taught by Bennion in order to achieve the predictable result of controlling the transistors (Paragraph 77). 
With respect to claim 6, Hatano teaches that in the first view, a line diagonally passes through each of the first transistors (Fig. 87B, PDB).  
With respect to claim 9, Hatano teaches that the first view is a plan view of the first power electronics module (Fig. 87B); the first transistors are diagonally offset from each other in the plan view (Fig. 87B, Q11-Q13); 
at least one transistor of the second transistors is staggered relative to at least one transistor of the first transistors in a cross-sectional view of the electronics apparatus; and 
the first transistors are disposed over the second transistors to avoid being directly above the second transistors in the cross-sectional view.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to position the transistors of the first and second modules of Kadoguchi diagonally offset from each other as taught by Hatano in order to suppress an increase in thermal resistance in the module (Paragraph 880). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to position the second transistors of Kadoguchi to be staggered relative to the first transistors as taught by Fuesser in order to improve the cooling of the transistors (Col 3 Ln 5-10). 
With respect to claim 10, Kadoguchi teaches a cooling device (Fig. 13, 102 and Paragraph 106) disposed between the first power electronics module and the second power electronics module, the cooling device including: single-phase cooling portions that cool the capacitor and the gate drive device (Paragraph 96 of Bennion; i.e. bus bar cooling); 
and two-phase cooling portions that cool the first transistors and the second transistors (Paragraph 106).  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kadoguchi et al (U.S. Pub #2013/0154084), in view of Hatano et al (U.S. Pub #2018/0145007), in view of Fuesser et al (U.S. Patent #5737186), in view of Xu et al (U.S. Pub # 2019/0067160).
With respect to claim 11, Kadoguchi teaches a vehicle (Paragraph 70) comprising: an electric motor drive (Fig. 19, 620 and 622); a battery (Fig. 19, 602) to supply a current to the electric motor drive; and 
a traction inverter package to modify the current of the battery and provide the modified current to the electric motor drive, the traction inverter package including: 
a first power electronics module (Fig. 13, lower module 2; Paragraph 109) including a plurality of first transistors (Fig. 13, 10 and Paragraph 73); and 
a second power electronics module (Fig. 13, upper module 2) stacked on the first power electronics module, wherein the second power electronics module includes second transistors, 
Kadoguchi does not teach that the transistors of the first and second modules are diagonally offset from each other.
Hatano teaches a power electronics module, wherein the transistors of the module are diagonally offset from each other (Fig. 87B, Q11-Q13; and Paragraph 868 and 880).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to position the transistors of the first and second modules of Kadoguchi diagonally offset from each other as taught by Hatano in order to suppress an increase in thermal resistance in the module (Paragraph 880). 
Kadoguchi does not teach wherein the second transistors are staggered relative to the first transistors.  
Fuesser a stacked arrangement of heat producing semiconductor components (Fig. 1, components 3; Col 12-17), wherein the components of one of the stack are staggered relative to the components of another layer of the stack.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to position the second transistors of Kadoguchi to be staggered relative to the first transistors as taught by Fuesser in order to improve the cooling of the transistors (Col 3 Ln 5-10). 
Kadoguchi does not teach a traction inverter. Xu teaches a power module , wherein the power module is incorporate in a traction inverter (Paragraph 14 and 25).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to configure the inverter of Kadoguchi as a traction inverter as taught by Xu in order to use the power module and inverter in a HEV or BEV (Paragraph 2). 
With respect to claim 12, Fuesser teaches that the first transistors are disposed over the second transistors to avoid being directly vertically above the second transistors (Fig. 1, components 3). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to position the second transistors of Kadoguchi to avoid being directly above the first transistors as taught by Fuesser in order to improve the cooling of the transistors (Col 3 Ln 5-10). 

Claims 13-16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kadoguchi, Hatano, and Fuesser, and Xu, in view of Bennion et al (U.S. Pub #2013/0082377).
With respect to claim 13, Kadoguchi does not teach a gate drive device electrically connected to the first transistors and adjacent to the first transistors in a first view of the power electronics apparatus.  
Bennion teaches a gate drive device (Fig. 2-3, 148a and Paragraph 77) electrically connected to the first transistors and adjacent to the first transistors in a first view of the power electronics apparatus.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a gate drive device connected to the first transistors of Kadoguchi and adjacent to the first transistors as taught by Bennion in order to achieve the predictable result of controlling the transistors (Paragraph 77). 
With respect to claim 14, Bennion teaches that the gate drive device (Fig. 3, 148a) is uncovered by the first transistors (Fig. 2-3, 108) in the first view.  
With respect to claim 15, Kadoguchi does not teach a capacitor electrically connected to the first transistors and adjacent to the first transistors in the first view of the electronics apparatus.  
Bennion teaches a capacitor (Fig. 2-3, 148a and Paragraph 77) electrically connected to the first transistors and adjacent to the first transistors in a first view of the power electronics apparatus.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a capacitor connected to the first transistors of Kadoguchi and adjacent to the first transistors as taught by Bennion in order to achieve the predictable result of controlling the transistors (Paragraph 77). 
With respect to claim 16, Hatano teaches that in the first view, a line diagonally passes through each of the first transistors (Fig. 87B, PDB).  
With respect to claim 19, Hatano teaches that the first view is a plan view of the first power electronics module (Fig. 87B); the first transistors are diagonally offset from each other in the plan view (Fig. 87B, Q11-Q13); 
at least one transistor of the second transistors is staggered relative to at least one transistor of the first transistors in a cross-sectional view of the electronics apparatus; and 
the first transistors are disposed over the second transistors to avoid being directly above the second transistors in the cross-sectional view.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to position the transistors of the first and second modules of Kadoguchi diagonally offset from each other as taught by Hatano in order to suppress an increase in thermal resistance in the module (Paragraph 880). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to position the second transistors of Kadoguchi to be staggered relative to the first transistors as taught by Fuesser in order to improve the cooling of the transistors (Col 3 Ln 5-10). 
With respect to claim 20, Kadoguchi teaches a cooling device (Fig. 13, 102 and Paragraph 106) disposed between the first power electronics module and the second power electronics module, the cooling device including: single-phase cooling portions that cool the capacitor and the gate drive device (Paragraph 96 of Bennion; i.e. bus bar cooling); 
and two-phase cooling portions that cool the first transistors and the second transistors (Paragraph 106).  


Allowable Subject Matter
Claims 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826